Dlnkelspiel. J.
This suit was brought by Irma Davis, widow of Nathan-iai Davis, who represents that the Grand Lodge of the Knights of Pythias, of the State of Louisiana, under the jurisdiction of the Supreme Lodge of the Knights of )Pythias of North America, South Amerioa, Europe, Asi», Africa and Australia, organized in the State of Louisiana, and doing business within the jurisdiction of this Court is indebted to her, plaintiff, in the sum of $500. with interest from June 30th. 1918, for the reasons;First; that she was married to the deceased, Davis, on S9th. Maroh, 1911.
Second; that her husband died in Maroh, 1918.
Third; that at the time of her husbands death, he was a member in good standing of defendants lodge which was in the jurisdiction of the Supreme Lodge, and being a member of subordinate lodge known as Sassd District Lodge No. 41; that upon the death of her husband she was entitled, as widow, to the sum of $500. from the defendant; that under the charter of the Supreme Lodge she was entitled to the endowment in the sum named to be paid her by the Grand Lodge, Knights of Pythias, of this State; that the Grand Lodge was under the jurisdiction of the Supreme Lodge and as such bound by its rules and regulations; that under said rules and regulations only widows and orphans are entitled to said endowment, and that there were no orphans left uy ner nusoanu at his death, as there was no*4 issue of the marraige be-ween th»m. That proof of death had been made to the defenadant; and, that she was unable to defray the expenses of this suit, and prayed to be allowed to file same under the provisions of Aot 156 of 1913. That at *259the time of the death of her husband he was the owner of an Insurance Polioy in the Endowment Bureau, of the Grand Lodge of the Knights of Pythias of this State, which would entitle her to the sum of $500» for which she prays Judgment.
The answer of defendant denies everything save and except that it is a body organized under the laws of the State of Louisiana, and under the Jurisdiction of the Supreme Lodge Knights of Pythias; that the beneficiary ox said deceaóea af firct was tne widow, but under the law, he, in his life time ohanged the beneficiary and made it payable to his mother, Mrs. Viola Soott, and that she was the proper person to whom this sum was due, and the sum of $500. was paid to her, as such beneficiary, on Deoember, 10th. 1918, in accordance with the laws, rules and regulations df defendant institution.
Further answering the petition, defendant averB, that in matters of endowment the defendant, Lodge, has exclusive Jurisdiction granted to it by the laws of said Supreme Lodge, and that the Supreme Lodge has no control over the endowment of the local Lodge, and that the only beneficiary at the time of the death was the mother of the deceased member, as above related, and that they had paid the mother. Hence, defendant prays for judgment in its favor.
On the trial of this cause admissions were made and signed by both Counsel in open Court, as follows;-
"This agreement of facts entered into this day between Prowell & Prowell, Attorneys for Irma Davis, and Frank B. Smith, Attorney for the Grand Lodge K. 0. P. of the State of Louisiana, *260under the jurisdiction of the Supieme Lodge of K. 0. P. of North America, South America, Europe, Asia, Afrloa and Australia.
* It is admitted, that Irma Davis, plaintiff herein, id the wife of Nathanial Davis.
That Nathanial Davis was a member in good standing of the Grand Lodge, K. 0. P.of the State of Louisiana, being a member of a subordinate Lodge, taud District Lodge No. 41, K. 0. P.
That Nathanial Davis held an endowment polioy of $500. in the aforesaid order at the time of his death.
It is admitted, that Irma Davis, wife of Nathanial Davis, was the original benefio-iary under his endowment polioy to the extent of three fifths.
It is admitted, that Nathanial Davis ohanged the beneficiary from his wife to Viola Soott, his mother without his wife's oonsent.
It is admitted, that defendant has paid over $500. to said Viola Soott.
It is admitted, that the Grand Lodge, K. 0. P. State of Louisiana, defendant herein, is under the jurisdiction of, and subject to the authority of the Supreme Lodge, K. 0. P.
It is admitted, that under the aot of incorporation of the Grand Lodge, K. 0. P., State of Louisiana, of which defendant was a member, contained the followtng;-
1 First;- The name and title of this corporation shall be the Grand Lodge, K. 0. P., of the State of Louisiana, under the $uxisS4i *261jurisdiction of the Supreme Lodge.
It Is admitted, that the original act of Incorporation of the Grand Lodge of K. 0. P. of the State of Louisiana, contained the following; Article, 3, page 16. 1 The objects and purposes for which this corporation is formed are to give aid and assistanoe to its members In case of sickness and provide for their burial In case of death; also to provide relief for the widows and orphans of its deceased members in aocordanoe with the distipline and usage of said Supreme Lodge, K. 0. P.
It is admitted, that the first four lines of Article 1, of the amended act of incorporation of the Grand Lodge, K. 0. P., State of Louisia -na, is as follows;- ' The name, style and title of this corporation shall be the Grand Lodge of Knights of Phthlas of the State of Louisiana, under the jurisdiction of the Supreme Lodge.
It is admitted, that Article 3, of the original aot of incorporation, was amended as follows The objects and purposes of whioh this corporation is formed are to give aid and assistance to its members in case of sickness, and to provide for their burial in case of death, also to provide relief for the widows, and orphans or other relatives, of those dependant upon its deceased members, in accordance with the discipline and usage of the Supreme Lodge E. 0. P. of Noith America, South America, Europe,
*262Asia, Africa and Australia.
It is agreed, that wanting nothing submitted in this agreement of facts shall prevent eith Counsel herein from producing such other evidence or documents which may be found necessary in this oase."
We have oarefully examined the various articles quoted in reference to the matters submitted, and we find Article 13, Section 3, pages 37 and 38, Supreme Lodge Constitution; "Authority of the Supreme Lodge is hereby given to the following jurisdictions to oonduot their endowment departments"; and amongst these comes Louisiana.
Article 34, Seotion 5, page 38 of the Supreme Lodge Constitution; quoting a part necessary for a decision in this case only; -"A member of the order of Knights of Pythias may change the name of the beneficiary on his policy in accordance with the laws of the State of Louisiana without obtaining the consent of the beneficiary named on the polioy previously issued."
And, Article 3, Section 5, page 58, Constitution of defendant; "Within the above restrictions each member shall have the rignt to designate nin beneficiary, and, from time to time have the same changed in accordance with the laws, rules and regulations of the Sooiety, and no beneficiary shall have or obtain any vested interest in*» said benefit until the same has become due and payable upon the death of said member."
Section 6, Act No. 356, General Assembly of Louisiana of 1913;** " A clause j*£é» the policy, making it subject
to suoh modifications made and to be made, form a part of the contract and authorize the amendment; that even the wife as the original beneficiary was bound by it, *263and could not recover after the change, although she still held the original policy".
This identical question was presented to this Court, s and will be found in 11. C. P. p. 117. Mrs. Hattie Marshall vs, Knights of Pythias. In that case, plaintiff claimed of the Lodge the sum of $500., and avered, that she was married to her husband, Victor Marshall, in 1900; that he became a member of defendant corporation which issued to him in 1904, an endowment polioy, of which she was the beneficiary; that he died in 1913, and that defendant refused to pay.
The defence was that the polioy mentioned in the petition of plaintiff had ceased to exist since June, 16th. 1911; that Marshall changed his beneficiary, and another certificate or nolicy was issed in favor of Viotoria Rankin, his daughter, and that said change was made in aooordanoe with the laws, rules and regulations of tae defendant corporation.
To this the plaintiff replied that neither Marshall nor the corporation had any right to change the benefioi -ary, beoause at the date of the original policy, in her favor, there was nothing in it, or in the laws of the order providing for a change of benefioieries.. The original polioy in plaintiff's favor promised to pay her "in accordance with the endowment laws Mntsxixgx governing this Grand Lodge, and subject to such modifications made and to be made by the Grand Lodge K. 0. P." eto.
It was admitted there, at the date of said polioy, that there was nothing in the laws governing the Knights of Pythias oonfering upon any member the right to change the beneficiary." The Court goes on oiting authorities; 48 A. 1203. 13 Pacf. 1125. Alba vs, Insurance Co. 118 La. 1031. and further; " It is immaterialthat the *264original beneficiary held the certificate". Quoting , Thompson vs. Amos Lodge, 4 C. P. 317.
For the reasons herein assigned, it is ordered, adjudged and decreed, that the Judgment of the lovrer Court be, and the same is hereby affirmed with cots of both Courts.
(Judgment Affirmed.)